Title: From George Washington to William Pearce, 15 February 1795
From: Washington, George
To: Pearce, William


        
          Mr Pearce
          Philadelphia Feby 15th 1795
        
        Your letter, and the reports of the preceeding Week, came duly to hand.
        It is my earnest wish to have my land on four mile run resurveyed, and the bounds thereof ascertained, that the pretence of not knowing the lines may—no longer—be an excuse for the tresspasses which are committed thereon, to the great diminution of its value; the wood being the more important, as the land is of a mean quality. For the purpose of surveying, it was, that I left the papers with you; and more than once have called your attention to this business. It might be well to agree upon some day with Mr Washington and others, (amongst whom a Mr Terret joins) that are knowing to the lines, & interested in the business; that it may be effectually done if every thing is clear, and no difficulties shd arise with respect to title, or bounds. If these, or either of them, should happen, enter into no agreement that will be obligatory on me. I attempted, as will appear by some notes amongst the papers I left with you, to Survey this land myself; but having no person with me who was acquainted with the lines, I was unable to find more than two or three of the Corners. A Moses Ball, if living, must have some knowledge of the lines: Mr Terret also; but as he is interested in this business, and is accused of being a pretty considerable trespasser on the part which joins him, it would not be strange if corner & line trees both are cut down; nor very strange, if it has not happened from entire ignorance, if he should not endeavor to perplex, and

mislead, thereabouts. As the Survey is not in consequence of a lawsuit, & made by order of the Court, there is no necessity of employing the County Surveyor, unless he possesses more skill than any other who can readily be got; and will do it upon as moderate terms, as any other. Do not let my papers go out of your hands—or any copies be taken from them. The Surveyor, if he is a man of Science, will know what the variation of the compass is, and what allowance to make for it, if any difficulty should arise from the want of the Corner, & line trees.
        I am sorry to hear that it is not likely I shall have more than a 1000 bushels of Oats to spare. The crop must have fallen far short of my calculation, or the quantity consumed much greater than I had conceived, to reduce the stock on hand, so low. From the appearance of them growing, I had hopes that nearer four than three thousand bushels would have been produced by the several fields & lots, which were in this article, last year. I am not disposed to take half a crown (that is 2/6) for them, yet—they certainly must be higher before the month of April passes of[f], or they will bear no proportion in price to other grain.
        I have no objection to your transplanting the young cedars which grow in the nursery; but not knowing the number there may be of them, I am at a loss to what fence they should be removed. If there was a sufficiency of them, to plant them thick enough for a hedge, from the gate which leads in to No. 1 at Union farm to the Barn (along the ditch) & from thence onwards as far as that ditch runs I should prefer this as a hedge of them, to any other—next to this, I should prefer an avenue of them from the Mill road up to Union Barn (along the fence on each side). If they are incompetent to this purpose also, perhaps it would be best to make good the hedge, with them, at River farm; which is of cedar from the river up to the Woods. If they are insufficient for either of these purposes, plant them wherever you think they will answer best. You say that the seed which was sown last year did not come up. In what manner it was prepared & sown I know not; but if they are not soaked in water (warmed I suppose would be best) and all the gum, or coat that is around them rubbed off, quite to the naked seed, it will be to no purpose to sow them—for without this is done, or they pass through the body of some animal, the gathering of the seed—preparing the ground—and sowing them, will be entire lost labor.
        
        If the lot between the Stable and the spring is not well, & thickly taken with Lucern, & entirely free from grass and weeds I wish you would put a heavy harrow with sharp teeth thereon, and tare the ground in a manner to pieces—without regarding how much the lucern plants are torn & maimed. In a word, make the top of the ground fine, & perfectly free from grass and weeds; and then sow it at the rate of 5 lbs. of Lucern, and the same quantity of red clover, to the acre. If none of the former has been saved from that which grew in the Vineyard, let me know your want, and it shall be sent from hence. If the Lucern, in the lot I have been speaking off is too thin, or overdone with grass or weeds, I would prefer plowing it up first, and then harrowing it until it is in the most perfect order imaginable, before it is sown in the manner beforementioned.
        If you depend upon me for Linnen to cloath my Negros, let me know without delay the quantity necessary, that it may be sent in time. And let me entreat that proper care and attention may be given to the Bacon, to prevent spoiling; & that we may find it good when we come home.
        Enclosed you will find two letters, one from Smith, respecting the fishery at Union farm, and the other from old Butler. My answer to the first, left open for your perusal before it be sent to him, will be a sufficient indication of what will be best for you to say to him on the subject of his application. To the other I have given no answer; but would have you enquire from time to time into his real situation, and afford him such relief as his necessities shall appear to require.
        The tedious manner in which my carpenters seem to execute every thing they take in hand, is extremely to be regretted. They seem, from the reports, to have been weeks getting scantling for the Sheds at D: Run; when, from the idea I had of this work, I presumed a few days would have sufficed. I beg therefore that you will make them report how much hewing, and how much sawing they perform in the Week. One may know then what it is they have really done; & can judge, by what is known to be the performance of others, at this season in similar timber, & of similar work. I require no more of them than others do; but this I must have by fair means, or by coercion, the first would be vastly more agreeable to me.
        By the Reports I perceive also, that for every day Betty Davis

works she is laid up two. If she is indulged in this idleness she will grow worse & worse, for she has a disposition to be one of the most idle creatures upon earth; and is, besides, one of the most deceitful. I remain Your friend
        
          Go: Washington
        
      